DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) as so to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result as activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 1-21 are rejected on the ground of nonstatutory double patenting over 1-20 of U.S. Patent No. 10,949,368. Claim 1 of the instant application is unpatentable under the judicially created doctrine of “obviousness-type” double patenting with respect to claim 1 of parent U.S. Patent No. 10,949,368.
Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application is anticipated by patent claim 1 in that claim 1 of the patent contains all the limitations of claim 1 of the instant application. Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting because claim 1 of the instant application is anticipated by patent claim 1. The patent claim and the instant application claim are claiming common subject matter, see comparison table below. See In re Goodman (CA FC) 29 USPQ2d 2010(12/3/1993)
And the limitations of the remaining claims 2-20 are found, with minor variations in the recitation of Patent claims 2-20.

Patent (US Patent N. 10,949,368)
Instant Application (17,201,232)
A method of queuing I/O commands, comprising:
A method of queuing I/O commands, comprising:
receiving a first I/O command having a first priority selected from the group consisting of a first application priority, a first command priority, and combinations thereof, from a first virtual queue in at least one of a first container and a first application;
receiving a first I/O command having a first priority from a first virtual queue;

receiving a second I/O command having a second priority selected from the group consisting of a second application priority and a second command priority, and combinations thereof, from a second virtual queue in at least one of a second container and a second application;
receiving a second I/O command having a second priority from a second virtual queue;
detecting the first priority of the first I/O command and the second priority of the second I/O command;
detecting the first priority of the first I/O command and the second priority of the second 
I/O command;

Determining a first quantity of available virtual queues and a first quantity of I/O commands in the available virtual queues;
assigning, at a rebalancer, a first updated priority to the first I/O command and a second updated priority to the second I/O command, wherein the rebalancer assigns the first updated priority based on a first quantity of virtual queues 
and a first quantity of I/O commands in the first virtual queue, and the rebalancer assigns the second updated priority based on a second quantity of virtual queues and a second quantity of I/O commands in the second virtual queue; and
assigning, at a rebalancer, a first updated priority to the first I/O command and a second updated priority to the second I/O command, wherein 
the rebalancer assigns the first updated priority based on the first quantity of available virtual queues and the first quantity of I/O commands in the first available virtual queue;
dispatching the first I/O command to a first physical queue and the second I/O command to a second physical queue.
dispatching the first I/O command to a first physical queue and the second I/O command to a second physical queue.



Claim Rejections - 35 USC § 103
3. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro et al. (US Patent No. US8,595,385) in view of Morandin (Pub. No. US2014/0064081)
As per claim 1, Shapiro discloses a method of queuing I/O commands, comprising: 
receiving a first I/O command (col.3, lines 44-56, the priority class may be associated with the i/o command or i/o requests) having a first priority (fig.2B, 216A) from a first virtual queue (fig.2B, 208A);  
receiving a second I/O command having a second priority (fig.2B, 216N) from a second virtual queue (fig.2B, 208N); 
detecting the first priority of the first I/O command and the second priority of the second I/O command; (col.3, lines 45-57, the priority class is used to determine in which sSQ the submission queue entry that includes the I/O command or request is placed.)
assigning, at a rebalancer (fig.1, 108), a first updated priority to the first I/O command and a second updated priority to the second I/O command, wherein the rebalancer assigns the first updated priority based on a first quantity of virtual queues and a first quantity of I/O commands in the first virtual queue; and (col.14, lines 1-25,  the storage controller and the SCDD assign to  communicate with respect to the availability of the priority classes designated to I/O requests and the significance of the priority classes and the storage controller update the priority class-to-sSQ mapping.)
dispatching the first I/O command to a first physical queue (fig.8, sSQ1) and the second I/O command to a second physical queue (fig.8, sSQ2). (col.11, lines 9-24, mapping vSQ IDs to sSQ IDs or by mapping vSQ address ranges to sSQ address ranges (i.e., if an I/O request is to be stored in a given address range)
 	Shapiro discloses all the limitations as the above but does not explicitly disclose determining a first quantity of available virtual queues and a first quantity of I/O commands in the available virtual queues; However, Morandin discloses this. (paragraphs 14-17, determine the output queues become available, which allows replicated packets to be received at and form. The replicated packets are received at a real queue of one of the plurality of egress ports and counted in a virtual queue as an indicator of congestion in the real queue. For example, tracks the occupancy of the queue through a service rate that is less than the service rate of the queue. The service rate of the queue may be the data rate at which data leaves the queue. The service rate of the counter or auxiliary queue may be the speed at which the value of the counter changes.)
	It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Morandin with the teaching of Shapiro so as to  reduce congestion in the system by  replicating the incoming packets at a real queue of one of the plurality of egress ports and counted in a virtual queue as an indicator of congestion in the real queue so as to enhance the system performance.

As per claim 2, Shapiro discloses the method further comprising: 
dispatching the first I/O command from the first physical queue to a weighted round robin;  (col.9, lines 57-col.10, line 5, The virtual submission queue may appear to the client as a First-In First-Out (FIFO) queue or as a ring buffer.) and
 dispatching the second I/O command from the second physical queue to the weighted round robin. (col.9, lines 57-col.10, line 5, The virtual submission queue may appear to the client as a First-In First-Out (FIFO) queue or as a ring buffer.)
 
As per claim 3, Shapiro discloses wherein the weighted round robin reorders the first I/O command and the second I/O command based on the first updated priority and second updated priority and dispatches the first I/O command and the second I/O command to a processor. (col.14, lines 1-25, the storage controller and the SCDD assign to communicate with respect to the availability of the priority classes designated to I/O requests and the significance of the priority classes and the storage controller update the priority class-to-sSQ mapping.)
 
As per claim 4, Shapiro discloses wherein the first virtual queue is located in at least one of a first container and a first application, and wherein the at least one of a first container or a first application is in a first virtual machine. (col.5, lines 5-24, the SCDD (104) track the status of all virtual submission queues (112) that are associated with the virtual ports being used by the client applications (102A, 102N) on the client (100).)
 
As per claim 5, Shapiro discloses wherein the first I/O command is dispatched to the first physical queue based on capacity in the first physical queue and the second I/O command is dispatched to the second physical queue based on capacity in the second physical queue. (col.10, lines 6-30, The command size limits which I/O requests may be placed in the virtual submission queue based on the size of the corresponding command.)
 
As per claim 6, Shapiro discloses wherein the first updated priority is further based on a first container priority and the second updated priority is further based on a second container priority. (col.14, lines 1-25, the storage controller and the SCDD assign to communicate with respect to the availability of the priority classes and the significance of the priority classes and the storage controller update the priority class-to-sSQ mapping.)
 
As per claim 7, Shapiro discloses wherein the container priority is based on at least one of a user status, an application status, and an operation status. (col.15, lines 28-42, The notification may be used by the client to track the status of the particular vSQ and also to update the application that issued the command.)
 
As per claim 8, Shapiro discloses wherein the first priority is detected from a command field of the first I/O command. (col.15, lines 36-45, a notification include the vSQ ID is obtained from submission queue entry in which the command is located is issued to the client indicating that the I/O request (or command within the I/O request) has been processed.)

As per claim 9, Shapiro discloses a system for queuing I/O commands comprising: 
a processor (fig.1, 100 include a processor);  
a memory (fig.1, 114); and 
a rebalancer (fig.1, 108), wherein the rebalancer: 
receives a first I/O command having a first priority from a first virtual queue (fig.2B, 208A); (col.3, lines 44-56, the priority class may be associated with the command)
receives a second I/O command having a second priority (fig.2B, 216N) from a second virtual queue (fig.2B, 208N);  
detects the first priority of the first I/O command and the second priority of the second I/O command; (col.3, lines 45-57, the priority class is used to determine in which sSQ the submission queue entry that includes the I/O request is placed.)
assigns a first updated priority to the first I/O command and a second updated priority to the second I/O command, wherein the rebalancer assigns the first updated priority based on a first quantity of virtual queues and a first quantity of I/O commands in the first virtual queue; and (col.14, lines 1-25,  the storage controller and the SCDD assign to  communicate with respect to the availability of the priority classes designated to I/O requests and the significance of the priority classes and the storage controller update the priority class-to-sSQ mapping.)
dispatches the first I/O command to a first physical queue and the second I/O 
command to a second physical queue. (col.9, lines 57-col.10, line 5, The virtual submission queue may appear to the client as a First-In First-Out (FIFO) queue or as a ring buffer.)
 Shapiro discloses all the limitations as the above but does not explicitly disclose determining a first quantity of available virtual queues and a first quantity of I/O commands in the available virtual queues; However, Morandin discloses this. (paragraphs 14-17, determine the output queues become available, which allows replicated packets to be received at and form. The replicated packets are received at a real queue of one of the plurality of egress ports and counted in a virtual queue as an indicator of congestion in the real queue. For example, tracks the occupancy of the queue through a service rate that is less than the service rate of the queue. The service rate of the queue may be the data rate at which data leaves the queue. The service rate of the counter or auxiliary queue may be the speed at which the value of the counter changes.)
	It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Morandin with the teaching of Shapiro so as to  reduce congestion in the system by  replicating the incoming packets at a real queue of one of the plurality of egress ports and counted in a virtual queue as an indicator of congestion in the real queue so as to enhance the system performance.

As per claim 10, Shapiro discloses the system further comprising a weighted round robin, wherein the weighted round robin reorders the first I/O command and the second I/O command based on the first updated priority and second updated priority and dispatches the first I/O command and the second I/O command from the first physical queue and the second physical queue to the processor. (col.9, lines 57-col.10, line 5, The virtual submission queue may appear to the client as a First-In First-Out (FIFO) queue or as a ring buffer.)
 
As per claim 11, Shapiro discloses wherein the first virtual queue is located in at least one of a first container and a first application, and wherein the at least one of a first container or a first application is in a first virtual machine. (col.5, lines 5-24, the SCDD (104) track the status of all virtual submission queues (112) that are associated with the virtual ports being used by the client applications (102A, 102N) on the client (100).)
 
As per claim 12, Shapiro discloses wherein the first physical queue (fig.8, sSQ1) is different from the second physical queue (fig.8, sSQ2). 
 
As per claim 13, Shapiro discloses wherein the first I/O command is dispatched to a first physical queue based on capacity in the first physical queue and the second I/O command is dispatched to a second physical queue based on capacity in the second physical queue. (col.10, lines 6-30, The command size limits which I/O requests may be placed in the virtual submission queue based on the size of the corresponding command.)
 
As per claim 14, Shapiro discloses wherein the updated priorities are further based on a container priority. (col.15, lines 28-42, The notification may be used by the client to track the status of the particular vSQ and also to update the application that issued the command with the priority.)
 
As per claim 15, Shapiro discloses wherein the container priority is based on at least one of a user status, an application status and an operation status. (col.15, lines 28-42, The notification may be used by the client to track the status of the particular vSQ and also to update the application that issued the command.)

As per claim 16, Shapiro discloses the system further comprising an orchestrator that receives a command to create a first container; and in response to the received command, the orchestrator creates the first container. (col.15, lines 28-42, The notification may be used by the client to track the status of the particular vSQ and also to update the application that issued the command with the priority.)
 
As per claim 17, Shapiro discloses wherein the orchestrator assigns the first priority to the first I/O command. (col.14, lines 1-25, the storage controller and the SCDD assign to communicate with respect to the availability of the priority classes designated to I/O requests and the significance of the priority classes and the storage controller update the priority class-to-sSQ mapping.)
 
As per claim 18, Shapiro discloses wherein the priority of the first I/O command is detected from a command field of the first I/O command. (col.15, lines 36-45, a notification include the vSQ ID is obtained from submission queue entry in which the command is located is issued to the client indicating that the I/O request (or command within the I/O request) has been processed.)
 
As per claim 19, Shapiro discloses wherein the rebalancer is a non-volatile memory express storage controller (fig.1, 108). 
 
As per claim 20, Shapiro discloses a non-transitory computer readable medium storing instructions, which when executed, cause a rebalancer to: 
receive a first I/O command (col.3, lines 44-56, the priority class may be associated with the i/o command or i/o requests) having a first priority from a first virtual queue (fig.2B, 208A);  
receive a second I/O command having a second priority (fig.2B, 216N) from a second virtual queue (fig.2B, 208N);  
detect the first priority of the first I/O command and the second priority of the second I/O command; (col.3, lines 45-57, the priority class is used to determine in which sSQ the submission queue entry that includes the I/O command or request is placed.)
assign a first updated priority to the first I/O command and a second updated priority to the second I/O command, wherein the rebalancer assigns the first updated priority based on a first quantity of virtual queues and a first quantity of I/O commands in the first virtual queue; and (col.14, lines 1-25,  the storage controller and the SCDD assign to  communicate with respect to the availability of the priority classes designated to I/O requests and the significance of the priority classes and the storage controller update the priority class-to-sSQ mapping.)
dispatch the first I/O command to a first physical queue and the second I/O command to a second physical queue. (col.9, lines 57-col.10, line 5, The virtual submission queue may appear to the client as a First-In First-Out (FIFO) queue or as a ring buffer.)
Shapiro discloses all the limitations as the above but does not explicitly disclose determining a first quantity of available virtual queues and a first quantity of I/O commands in the available virtual queues; However, Morandin discloses this. (paragraphs 14-17, determine the output queues become available, which allows replicated packets to be received at and form. The replicated packets are received at a real queue of one of the plurality of egress ports and counted in a virtual queue as an indicator of congestion in the real queue. For example, tracks the occupancy of the queue through a service rate that is less than the service rate of the queue. The service rate of the queue may be the data rate at which data leaves the queue. The service rate of the counter or auxiliary queue may be the speed at which the value of the counter changes.)
	It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Morandin with the teaching of Shapiro so as to  reduce congestion in the system by  replicating the incoming packets at a real queue of one of the plurality of egress ports and counted in a virtual queue as an indicator of congestion in the real queue so as to enhance the system performance.
Response to Amendment
5.	Applicant's amendment filed on 5/27/2022 have been fully considered but are moot in view of the new ground(s) of rejection. 

6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Wu [Pub. No. US2010/0158015] discloses Dynamic resizing to rebalance the relative maximum throughput limits of different Virtual Queues 329 to add or remove a flow.

Conclusion
7. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsai Henry can be reached at (571)272-4176 or via e-mail addressed to [Henry.Tsai@USPTO.GOV].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2184

 /HENRY TSAI/ Supervisory Patent Examiner, Art Unit 2184